DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 10-17 in the reply filed on 9/23/2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims would not constitute an undue burden on the Examiner.  This is not found persuasive because the searches required for the process of preparing the aqueous dispersion, and the coating composition, are not required for the aqueous polymer dispersion, and examination of all three inventions in one application would represent an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 19-23 and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deller et al. (US 2014/0323608).
	In claim 9, Deller et al. teach a polymeric dispersion prepared from two separate monomer feeds (phases):
		a first feed of monomers having a Tg of -10°C or less, such as an ester of ethylenically unsaturated carboxylic acid;
		the second feed of monomers having a Tg of 50°C or more, such as ethylenically unsaturated sulfonic acid; 
	wherein the dispersion is treated with a solution of alkaline earth metal hydroxide, thereafter.  The alkaline earth metal hydroxide of Deller et al. is a "water soluble alkali metal", so this requirement is met.
	In ¶ 61, Deller et al. teach that the dispersion has an alkaline pH (i.e., above 7), which meets applicant’s claim to a pH of 10.0 or higher, and which is also consistent with the use of the alkaline earth metal hydroxide.
	In ¶ 52, Deller et al. teach that the polymerized particles typically have an average diameter of less than 150 nm.
	Although Deller et al. teach biocides among optional additives, the polymeric dispersion of Deller et al. neither requires biocides or ammonia.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 12 and 17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2))  as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Deller et al. (US 2014/0323608).
	While Deller et al., above, do not expressly teach the disclosed properties of the claimed polymer dispersion, it is reasonable that the aqueous polymer dispersion of Deller et al. would possess the presently claimed properties, since the composition of the aqueous polymer dispersion of Deller et al. is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deller et al. (US 2014/0323608).
	Deller et al., above, differ from the claimed invention in that they do not explicitly recite the claimed content range for the water soluble alkali metal compounds.  However, it would have been obvious to ordinary workers in the art at the time the invention was made, to determine the necessary amount of water soluble alkali metal to “neutralized” the aqueous polymer dispersion, as taught by Deller et al.

	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE